Title: The Federalist No. 24, [19 December 1787]
From: Hamilton, Alexander,“Publius”
To: 



[New York, December 19, 1787]

To the People of the State of New-York.
TO the powers proposed to be conferred upon the Federal Government, in respect to the creation and direction of the national forces, I have met with but one specific objection, which, if I understand it rightly is this— that proper provision has not been made against the existence of standing armies in time of peace; an objection which I shall now endeavor to shew, rests on weak and unsubstantial foundations.
It has indeed been brought forward in the most vague and general form, supported only by bold assertions—without the appearance of argument—without even the sanction of theoretical opinions, in contradiction to the practice of other free nations, and to the general sense of America, as expressed in most of the existing Constitutions. The propriety of this remark will appear the moment it is recollected, that the objection under consideration turns upon a supposed necessity of restraining the LEGISLATIVE authority of the nation, in the article of military establishments; a principle unheard of except in one or two of our State Constitutions, and rejected in all the rest.
A stranger to our politics, who was to read our news-papers, at the present juncture, without having previously inspected the plan reported by the Convention, would be naturally led to one of two conclusions: either that it contained a positive injunction that standing armies should be kept up in time of peace; or that it vested in the EXECUTIVE the whole power of levying troops, without subjecting his discretion in any shape, to the controul of the Legislature.
If he came afterwards to peruse the plan itself, he would be surprised to discover, that neither the one nor the other was the case; that the whole power of raising armies was lodged in the Legislature, not in the Executive; that this Legislature was to be a popular body, consisting of the representatives of the people, periodically elected; and that, instead of the provision he had supposed in favor of standing armies, there was to be found, in respect to this object, an important qualification even of the Legislative discretion, in that clause which forbids the appropriation of money for the support of an army for any longer period than two years: a precaution, which, upon a nearer view of it, will appear to be a great and real security against the keeping up of troops, without evident necessity.
Disappointed in his first surmise, the person I have supposed would be apt to pursue his conjectures a little further. He would naturally say to himself, it is impossible that all this vehement and pathetic declamation can be without some colorable pretext. It must needs be, that this people so jealous of their liberties, have in all the preceding models of the Constitutions, which they have established, inserted the most precise and rigid precautions on this point, the omission of which in the new plan has given birth to all this apprehension and clamour.
If under this impression he proceeded to pass in review the several State Constitutions, how great would be his disappointment to find that two only of them
   
   This statement of the matter is taken from the printed collections of state constitutions— Pennsylvania and North-Carolina are the two which contain the interdiction in these words—“as standing armies in time of peace are dangerous to liberty, they ought not to be kept up.” This is in truth rather a caution than a prohibition. New-Hampshire, Massachusetts, Delaware, and Maryland, have in each of their bills of rights a clause to this effect—“standing armies are dangerous to liberty, and ought not to be raised or kept up without the consent of the legislature;” which is a formal admission of the authority of the legislature. New-York has no bill of her rights and her Constitution says not a word about the matter. No bills of rights appear annexed to the constitutions of the other States, except the foregoing and their constitutions are equally silent—I am told, however, that one or two states have bills of rights which do not appear in this collection, but that those also recognize the right of the legislative authority in this respect.

 contained an interdiction of standing armies in time of peace; that the other eleven had either observed a profound silence on the subject, or had in express terms admitted the right of the legislature to authorise their existence.
Still however he would be persuaded that there must be some plausible foundation for the cry raised on this head. He would never be able to imagine, while any source of information remained unexplored, that it was nothing more than an experiment upon the public credulity, dictated either by a deliberate intention to deceive or by the overflowings of a zeal too intemperate to be ingenuous. It would probably occur to him that he would be likely to find the precautions he was in search of in the primitive compact between the States. Here, at length, he would expect to meet with a solution of the enigma. No doubt he would observe to himself the existing confederation must contain the most explicit provisions against military establishments in time of peace; and a departure from this model in a favourite point has occasioned the discontent which appears to influence these political champions.
If he should now apply himself to a careful and critical survey of the articles of Confederation, his astonishment would not only be encreased but would acquire a mixture of indignation at the unexpected discovery that these articles instead of containing the prohibition he looked for, and tho’ they had with a jealous circumspection restricted the authority of the State Legislatures in this particular, had not imposed a single restraint on that of the United States. If he happened to be a man of quick sensibility or ardent temper, he could now no longer refrain from regarding these clamours as the dishonest artifices of a sinister and unprincipled opposition to a plan which ought at least to receive a fair and candid examination from all sincere lovers of their country. How else (he would say) could the authors of them have been tempted to vent such loud censures upon that plan, about a point, in which it seems to have conformed itself to the general sense of America, as declared in its different forms of Government; and in which it has even superadded a new and powerful guard unknown to any of them? If on the contrary he happened to be a man of calm and dispassionate feelings—he would indulge a sigh for the frailty of human nature; and would lament that in a matter so interesting to the happiness of millions the true merits of the question should be discolored and perplexed by expedients so unfriendly to an impartial and right determination. Even such a man could hardly forbear remarking that a conduct of this kind has too much the appearance of an intention to mislead the people by alarming their passions rather than to convince them by arguments addressed to their understandings.
But however little this objection may be countenanced even by precedents among ourselves, it may be satisfactory to take a nearer view of its intrinsic merits. From a close examination it will appear that restraints upon the discretion of the Legislature in respect to military establishments in time of peace would be improper to be imposed; and, if imposed, from the necessities of society, would be unlikely to be observed.
Though a wide ocean separates the United States from Europe; yet there are various considerations that warn us against an excess of confidence or security. On one side of us and stretching far into our rear are growing settlements subject to the dominion of Britain. On the other side and extending to meet the British settlements are colonies and establishments subject to the dominion of Spain. This situation and the vicinity of the West-India Islands belonging to these two powers create between them, in respect to their American possessions, and in relation to us, a common interest. The Savage tribes, on our western frontier, ought to be regarded as our natural enemies, their natural allies; because they have most to fear from us and most to hope from them. The improvements in the art of navigation have, as to the facility of communication, rendered distant nations in a great measure neighbours. Britain and Spain are among the principal maritime powers of Europe. A future concert of views between these nations ought not to be regarded as impracticable. The increasing remoteness of consanguinity is every day diminishing the force of the family-compact between France and Spain. And politicians have ever with great reason estimated the ties of blood as feeble and precarious links of political connection. These circumstances combined admonish us not to be sanguine in considering ourselves as intirely out of the reach of danger.

Previous to the revolution, and even since the peace, there has been a constant necessity for keeping small garrisons on our western frontier. No person can doubt that these will continue to be indispensible, if it should only be against the ravages and depredations of the Indians. These garrisons must either be furnished by occasional detachments from the militia, or by permanent corps in the pay of the government. The first is impracticable; and if practicable, would be pernicious. The militia would not long, if at all, submit to be dragged from their occupations and families to perform that most disagreeable duty in times of profound peace. And if they could be prevailed upon, or compelled to do it, the increased expence of a frequent rotation of service and the loss of labor and disconcertion of the industrious pursuits of individuals, would form conclusive objections to the scheme. It would be as burthensome and injurious to the public, as ruinous to private citizens. The latter resource of permanent corps in the pay of Government amounts to a standing army in time of peace; a small one indeed, but not the less real for being small. Here is a simple view of the subject that shows us at once the impropriety of a constitutional interdiction of such establishments, and the necessity of leaving the matter to the discretion and prudence of the Legislature.
In proportion to our increase in strength, it is probable, nay it may be said certain, that Britain and Spain would augment their military establishments in our neighbourhood. If we should but be willing to be exposed in a naked and defenceless condition to their insults or encroachments, we should find it expedient to encrease our frontier garrisons in some ratio to the force by which our western settlements might be annoyed. There are and will be particular posts the possession of which will include the command of large districts of territory and facilitate future invasions of the remainder. It may be added that some of those posts will be keys to the trade with the Indian nations. Can any men think it would be wise to leave such posts in a situation to be at any instant seized by one or the other of two neighbouring and formidable powers? To act this part would be to desert all the usual maxims of prudence and policy.

If we mean to be a commercial people or even to be secure on our Atlantic side, we must endeavour as soon as possible to have a navy. To this purpose there must be dock-yards and arsenals; and, for the defence of these, fortifications and probably garrisons. When a nation has become so powerful by sea, that it can protect its dockyards by its fleets, this supersedes the necessity of garrisons for that purpose; but where naval establishments are in their infancy, moderate garrisons will, in all likelihood, be found an indispensible precaution against descents for the destruction of the arsenals and dockyards, and sometimes of the fleet itself.
PUBLIUS.

